Per Curiam.
Upon failure to acquire by gift or purchase, discretionary power existed in the petitioners to select and take land (not exceeding 30 acres) for school purposes. No right to stay the taking existed in the respondents. Board of Education v. Allen, 243 N.C. 520, 91 S.E. 2d 180. The respondents’ rights are limited to the recovery of damages. The petitioners’ liability is to pay them. The parties failed to agree as to the amount. The jury, in accordance with applicable rules of law, decided the issue. No reason appears why the result should be disturbed.
No error.
Johnson, J., not sitting.
Rodman, J., took no part in the consideration or decision of this case.